ORDER
Upon consideration of the findings of fact and conclusions of law, the exceptions filed by the Attorney Grievance Commission of Maryland and the hearing held thereon, it is this 9th day of May, 1979
ORDERED, by the Court of Appeals of Maryland, that William Cartwright Stephens be, and he is hereby, suspended for a period of three months to begin twenty days from the *174filing of this Order, said suspension shall not be terminated until Stephens has paid the cost of the transcripts and has reimbursed Pamela L. Dankos in the amount of sixty dollars with interest from January 15, 1973.